The opinion of the court was delivered by
Rogers, J.
The suits which formed the subject-matter of the plea in abatement, were brought under the act of 1832. By that .act, suits may be brought in the same manner as on sheriff’s bonds and recognisances. In this, reference is made to the act of the 28th of March, 1803, by which each person who may be aggrieved by the misconduct of the sheriff, is authorised to bring suits on the bond and recognisance, and to refcover judgment for the injury he may have sustained. The pendency of a suit by one, in general cannot be pleaded in abatement by another. And in another particular the plea is bad, because it is not for the same cause of action. The plaintiff, John Stecher, was no party to those suits, had no control over them, and cannot therefore be affected by them in any way whatever. The act of 1836, which took effect in October of the same year, does not touch this case, as the original actions were instituted during the existence of the former act; which, although it repeals it, contains a saving clause, so far as' may be necessary to finish proceedings commenced before that time. The act of 1832 made an entire change in the practicefor previously suits were brought on the administration bond in the name of the commonwealth, and judgment, when rendered, remained, for the benefit of all indebted; the remedy for each being had by scire facias on the continuing judgment. The act of 1832 alters this, by énabling each " *66party, in the first instance, to bring an action in the name of the commonwealth for his use, and to recover his own debt.
The evidence contained in the bills of exception was offered to explain an alleged ambiguity in the report of the auditors. But we are not convinced that any ambiguity exists; and if it did, it would be improper to admit parol evidence to explain it: the report is final ana conclusive. The evidence was properly overruled.
The cases of Bixler v. Blankenbiller, (8 Watts, 64,) and Baughman v. Kunkle, (8 Watts, 484,) particularly the latter, are an answer to the objection, that it was necessary to tender a • refunding bond, before suit brought. In construing the acts of 1794 and 1792, a distinction has been taken between a suit for a distributive share, and an action to recover a legacy.' In the former, the act requires the bond to be filed before the distribution made of the estate by the administrator, whereas the latter orders a refunding bond before suit brought.
Judgment affirmed.